UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2504



MELVIN STANLEY YATES, II,

                                              Plaintiff - Appellant,

          versus


THE DISTRICT OF COLUMBIA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-04-
2845-8-RWT; BK-03-13176; AP-03-1244; AP-03-1218)


Submitted:   June 30, 2005                 Decided:   July 27, 2005


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles E. Wagner, Silver Spring, Maryland, for Appellant. Robert
J. Spagnoletti, Attorney General, Edward E. Schwab, Deputy Attorney
General, James C. McKay, Jr., Senior Assistant Attorney General,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Melvin Stanley Yates, II, appeals from the district

court’s order affirming the determination by the bankruptcy court

that the District of Columbia was not precluded from introducing

evidence of fraudulent conduct by Yates in its civil action to

enforce the Consumer Protection Procedures Act, D.C. Code Ann.

§§ 28-3904, 3909 (2001), against Yates after it had voluntarily

dismissed with prejudice its claim that any debt in its favor

against   Yates   based   on   fraud   was   nondischargeable     in    Yates’

bankruptcy    action.     We   have    reviewed   the   briefs,   the    joint

appendix, and the bankruptcy court and district court orders and

find no reversible error.       Accordingly, we affirm on the reasoning

of the district court.         See Yates v. District of Columbia, No.

CA-04-2845-8-RWT (D. Md. filed Nov. 10, 2004; entered Nov. 12,

2004).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -